Exhibit 10.1

 
Portions of this Exhibit 10.1 have been omitted based upon a request for
confidential treatment. This Exhibit 10.1, including the non-public information,
has been filed separately with the U.S. Securities and Exchange Commission.
“[*]” designates portions of this document that have been redacted pursuant to
the request for confidential treatment filed with the U.S. Securities and
Exchange Commission.








AGREEMENT DPC6709 For the Purchase and Supply of MATERIALS






Between


Rolls-Royce plc,


Rolls-Royce Deutschland Ltd & Co KG,


Rolls-Royce Canada Limited,


Rolls-Royce Corporation


and


Titanium Metals Corporation,


TIMET UK Limited


and


TIMET Savoie, S.A.













DALLAS: 589241.00000: 1585207v3


--------------------------------------------------------------------------------




This Agreement referenced DPC6709 is made between ROLLS-ROYCE plc whose
registered office is at 65 Buckingham Gate, London, SW1E 6AT, England (hereafter
referred to as “R-Rplc”), ROLLS-ROYCE DEUTSCHLAND LTD & Co KG whose registered
office is at Eschenweg 11, D-15827 Blankenfelde-Mahlow, Germany (hereafter
referred to as “R-RD”), ROLLS-ROYCE CANADA LIMITED whose registered office is at
9500 Cote-de-Liesse, Lachine, Quebec, H8T1A2, Canada (hereafter referred to as
"R-RCAN") , ROLLS-ROYCE CORPORATION whose registered office is at PO Box 420,
2355 South Tibbs Avenue, Indianapolis, Indiana 46206-0420, USA (hereafter
referred to as “R-RC”) (“R-R” collectively or singularly as the case may be) and
TITANIUM METALS CORPORATION whose registered office is at Three Lincoln Centre,
5430 LBJ Freeway, Suite 1700, Dallas, Texas 75240, USA, on behalf of itself and
its named subsidiaries herein, TIMET UK Limited whose registered office is at PO
Box 704, Holford Way, Witton, Birmingham, B6 7UR, England and TIMET Savoie, S.A.
whose registered office is at 62 avenue Paul Girod, 73400 Ugine, France , that
sell materials to R-R or [*] (as defined below) pursuant to the terms of this
Agreement, (hereafter referred to as the “Vendor” collectively or singularly as
the case may be). The effective date of this Agreement is 1 January 2007.


R-R and the Vendor are referred to in this Agreement individually as a “Party”
and together as the “Parties”.


WHEREAS:


A)
R-R is in the business of manufacturing aerospace engines (including aero
derivative gas turbines) that utilize a substantial quantity of titanium parts
in various forms. The Vendor is a producer of titanium metal products.



B)
R-R and the Vendor are parties to a Purchase and Sale Agreement for the purchase
and sale of titanium dated as of December 22, 1998 as amended by the First
Amendment to Purchase and Sale Agreement dated as of November 11, 1999 and the
Second Amendment to Purchase and Sale Agreement dated as of December 31, 2003
(the “Prior LTA”). The Prior LTA terminates on December 31, 2008, and the
Parties desire to terminate the Prior LTA as of the effective date of this LTA
(as hereinafter defined), which shall replace and supersede the Prior LTA.



C)
R-R and the Vendor wish to co-operate in a strategic alliance addressing all
areas relating to the purchase and supply of titanium metal products
(hereinafter defined as “Materials”) to R-R, including without limitation,
defining and measuring methods of schedule adherence and lead times consistent
with meeting R-R’s customer needs, [*], and identifying and implementing
opportunities for [*] which may [*] of Materials to R-R.



D)
In order to achieve long-term efficiencies in the purchase and supply of
Materials by the Vendor to R-R directly, R-R and the Vendor have negotiated the
terms to be applicable to direct purchases by R-R from the Vendor of Materials
for end use by R-R in R-R aerospace applications, all as set forth in this LTA,
including the GCP (as hereinafter defined and as modified herein), pursuant to
which the Vendor has agreed to supply Materials at the pricing set forth in this
LTA in return for the agreement of R-R to purchase from the Vendor [*] of
Materials, all as set forth in this LTA.



E)
In addition, R-R and the Vendor desire to improve on these long term
efficiencies by including within the scope of this LTA to the maximum extent
possible, [*] to R-R (hereinafter defined as the [*]) that purchase titanium
metal products for ultimate application in R-R end products. To this end, R-R
and the Vendor desire to provide in this LTA a directed-buy mechanism for
providing the pricing contained herein to those [*] that agree to purchase
Materials from the Vendor pursuant to the terms and conditions of purchase to be
agreed between Vendor and [*].



F)
The Parties therefore desire to enter into this LTA for the purchase and sale of
Materials.



IT IS THEREFORE AGREED AS FOLLOWS:


1. DEFINITIONS


The terms set out below shall have the following meanings: -
 
“Associated Company”
Means an associated company (within the meaning of section 416 (1) of the Income
and Corporation Taxes Act 1988) of R-R.
“Base Price”
Means the base price for each Material as set out in Attachment 3.
[*]
Means the [*] that Vendor is required to supply to R-R and [*], taken together,
on an annual basis under this LTA.
“Buffer Stock”
Means an agreed level of Materials held and maintained pursuant to the terms and
conditions of Clause 4.1.
“Estimate Year”
Means the term defined in Clause 2.2.6.
“GCP”
Means R-R’s General Conditions of Purchase - Nov 2006 and attached hereto as
Exhibit 1, as modified by this LTA.
[*]
Means the term defined in Clause 2.2.6.1.
“Lead Time”
Means the agreed period of time from the ordering to supply of specific
Materials as set out in Attachment 1.
“LTA”
Means this long term agreement.
“Materials”
Means the titanium metal products to the specifications identified in Attachment
1. References to “Material” hereunder shall refer to individual Materials.
 
[*]
Means the [*] that Vendor is required to supply to R-R and [*], taken together,
on an annual basis under this LTA.
[*]
Means [*] that R-R and [*], taken together, are required to purchase on an
annual basis under this LTA.
“Orders”
Means the term as defined in the GCP.
“Price Payable”
Means the Base Price as amended by Clause 3 below.
“Prior LTA”
Means the term defined in Recital B.
“Quarterly Reviews”
Means the mechanism for R-R and the Vendor to review the Parties’ performance
approximately once each calendar quarter or on such interval as the Parties may
otherwise agree.
“Revert”
Means certified and auditable by-product of titanium metal products.


--------------------------------------------------------------------------------





“R-R Requirements”
Means, for any given [*] of all Materials purchased (in [*], either by R-R
directly from a titanium producer, or indirectly by R-R or [*] through a chain
of [*], in either case to be used to manufacture parts or assemblies for use in
R-R aerospace products, but excluding (i) Materials excluded pursuant to Clauses
2.3.1 and 2.3.2 and (ii) [*]. Such volume requirements shall be calculated based
upon the actual weight and form of titanium metal first sold by a titanium
manufacturer (but without duplicating volumes purchased in different forms in
multiple transactions prior to use by R-R), unless such shipped product is [*],
in which case the measurement shall be the weight of the [*].
“[*]”
Means [*] hereunder as set out in Attachment 2A.



All other capitalised terms used herein and without definition shall bear the
same meaning as defined with GCP. The GCP (as modified by this LTA) applies only
to direct purchases by R-R and shall have no application to purchases by, and
sales to, the [*]. References to “this Agreement” in the GCP shall be
interpreted to mean the GCP and this LTA. In the event of a conflict between the
terms and conditions of this LTA and the terms of the GCP, the terms and
conditions of this LTA shall control. For the avoidance of doubt, Materials as
defined herein shall have the same meaning ascribed for Deliverables as defined
in the GCP.
 
2. APPLICATION
 
2.1          This LTA applies to all Orders placed by R-R and/or purchase orders
from [*], as applicable, with the Vendor and accepted by the Vendor (subject to
the terms of Clause 2.1.2) for the purchase and supply of Materials scheduled
for delivery during the 10 (ten) year period commencing on 1st January 2007 and
ceasing on 31st December 2016 (hereafter referred to as the “LTA Term”) provided
that the Vendor meets its supply obligations for Materials over the LTA Term.
 

     
2.1.1
R-R shall inform [*] of the existence of this LTA, and, subject to compliance
with the terms and conditions established between the Vendor and [*] in
accordance with Clause 2.4, [*] may also place purchase orders with the Vendor
for the purchase and supply of Materials at the Base Prices as adjusted in
accordance with Clause 3. Materials purchased by [*] hereunder must be
incorporated into R-R end products.



2.1.2            The Vendor must send acceptance or a notice of objection (only
upon grounds permitted by Clause 2.3 below) within thirty (30) days of receiving
each Order (or purchase order if from [*]); provided such Order or purchase
order is placed within the forecasted volumes provided to the Vendor by R-R in
accordance with Clause 2.2.6 and otherwise conforms to the requirements of this
LTA.


2.1.3             The Vendor further agrees to adhere to the applicable vendor
performance requirements of the latest version of the R-R Supplier Advanced
Business Relationship (SABRe) document; provided that, if any amendment to SABRe
[*], if any, of such amendment [*].
 
2.2       For the duration of the LTA Term:


2.2.1        [*]. If the [*] in any calendar year is not purchased, [*]. The
Vendor shall review its order book each calendar quarter and if the Vendor
believes there will be a [*], the Vendor will notify R-R of [*] and confer with
R-R on potential methods [*] in the remainder of the calendar year. The amount
of [*] shall be determined as of [*], and the Vendor [*] of the following year
for [*] pursuant to this Clause 2.2.1. R-R shall [*] in accordance with the
standard terms of payment under this LTA. If [*], R-R may elect to [*], with the
exception of [*], in which case, [*] by the Vendor.


2.2.2        The [*] during the initial [*] of the LTA Term commencing [*]. The
[*] for the remainder of the LTA Term, [*].


2.2.2.1 During any calendar year of the LTA Term, the [*]. The [*] will be
increased by [*] upon R-R approval and qualification of each initiative set
forth in Attachment 9A. The [*] is also subject to the limitation that the
Vendor is not required to supply more than [*] following the approval and
qualification of the Attachment 9A initiatives) from the Vendor’s European
facilities and [*] from the Vendor’s U.S. facilities. The [*] upon R-R approval
and qualification of each initiative set forth in Attachment 9B in the
incremental amounts that correspond to each such initiative. The [*] from the
geographic location at which such initiatives are approved and qualified.
 
2.2.3        During the LTA Term, R-R shall be required to purchase the
following volume requirements expressed as a percentage of the total of all R-R
Requirements for such Materials:



 
2.2.3.1
[*] of the annual R-R Requirements for the following titanium Materials.



(i) [*] for all existing R-R engine programmes as detailed in Attachment 3 as
well as all [*] developed during the LTA that are not produced using [*]; and
 
(ii) [*] for all existing R-R engine programmes as detailed in Attachment 3 as
well as all [*] developed during the LTA Term; and
              
                (iii) The Vendor’s alloys identified commonly as [*]. The
Parties will use reasonable efforts to [*]; and
          
                (iv) [*] required for [*] engine programme over a three year
period commencing on [*].


2.2.3.2 At least [*] of the annual R-R Requirements for [*] Material as well as
at least [*] of all [*] developed during the LTA that are not produced using
[*]; and


2.2.3.3 At least [*] of the total of the annual R-R Requirements for [*]
Materials.


2.2.4           Commencing [*] and on [*] of each subsequent calendar year for
the LTA Term, R-R [*] for the preceding calendar year. In the event that the
Vendor reasonably believes that such [*], the Vendor may [*] in support of such
[*] and the Parties will confer to discuss R-R’s [*]. If the Vendor is not
reasonably satisfied with [*], the Vendor may require that the R-R Requirements
for such year [*].


2.2.4.1 For the purpose of determining when Material is purchased under this
LTA, Material shall be deemed to have been purchased in [*] as agreed between
R-R or [*] and the Vendor (regardless of whether [*] during such year).


2.2.4.2 If the amount set forth by R-R in [*] of R-R Requirements sent to Vendor
pursuant to Clause 2.2.4 is incorrect by [*] of this LTA Term, and R-R has not
purchased the volume of Materials that it is otherwise required to purchase
under this LTA in such year, then R-R will be required to [*]. The Parties will
work together in connection with the R-R requirement to [*] by [*] or exploring
other alternatives.



 
2.2.5
Attachment 7 sets forth the [*] Lead Times for the Material by product. From
time to time, the Vendor will supply R-R and [*] with the Vendor’s current Lead
Time for such Material, [*] as set forth on Attachment 7. Orders from R-R and
purchase orders from [*] of the [*] may be placed subject to the then current
Lead Time.



2.2.6       No later than [*] of each year (the “Estimate Year”) R-R shall
provide the Vendor with a forecast of its Materials requirements for the
following [*], expressed in type of [*] of R-R Requirements [*], and [*]. [*],
R-R can [*] of the [*] volume (based upon the order book at that time) provided
that the [*] by [*] of the Estimate Year (i.e. by [*] to increase [*] over [*])
(such [*] is referred to herein as the [*]). In connection with the [*], R-R can
[*] by a [*] (based on the order book at such time) (the [*]).


2.2.6.1       Commencing in [*] and [*], in addition to the [*], R-R can [*] of
the [*] with [*] (provided such notice is accompanied by the applicable Orders)
(such [*] referred to herein as the [*]). In connection with the [*] will be a
[*] the [*] (based upon the order book at such time). The [*] shall be pro-rated
for any of the year unavailable due to such advance written notice to ensure [*]
can be incorporated into the Vendor’s production schedule in an orderly manner;
provided that, subject to available capacity and planned maintenance, [*].



 
2.2.6.1.1
For the avoidance of doubt, the [*] the prior year’s volume (based upon the
order book at such time), consisting of a [*] in the [*].



2.2.6.2      The delivery dates requested for Orders or [*] submitted as part of
the [*] provided under this Clause 2.2.6 shall be scheduled on a [*] throughout
the calendar year to incorporate deliveries into the Vendor’s production
schedule in an orderly manner.


2.2.6.3         If the volume forecast for any given year is [*] an amount
permitted by the [*], the Vendor agrees to [*], in its discretion, for the
Material subject to [*]. 


2.2.6.4        Commencing in [*] shall not [*] of the total R-R Requirements in
any [*]. The Parties shall use the forecasts described in Clause 2.2.5 to
monitor the Vendor’s supply of [*], and to adjust the supply of such Material in
the event the [*] is reached. If R-R is purchasing [*] equal to the [*] and the
Vendor has not increased its [*] capacity, [*] until such time as the Vendor has
the ability to supply the additional required [*]. On notice from the Vendor of
such ability, R-R will be subject to the [*] on [*] from the Vendor following a
period of no longer than [*]. At each quarterly review the status of the
Vendor’s production capacity for [*] will be reviewed to permit as much time as
possible for R-R to notify [*].


2.2.6.5      Materials for use in [*] applications (such as [*]) will not be
subject to compliance with the [*] during the first [*]. Such Materials,
however, must be included in the R-R annual forecast and [*] for such Materials
shall [*] that is consistent with the past historical practices between the
Parties.


2.2.6.6      The parties agree that it is not their intention to allow R-R to
change its annual purchase volume of [*] for the primary purpose of reducing [*]
by taking advantage of [*].


2.3           In consideration of R-R’s agreement to purchase the [*]
requirements set forth in Clause 2.2.3, the Vendor agrees to accept all Orders
placed by R-R and [*] for Materials in accordance with this LTA, except as
follows:



 
2.3.1
Any amount of [*] (subject to the Vendor agreeing to [*] pursuant to Clause
2.2.6.3).




 
2.3.2
Any amount of [*] Clauses 2.2.6, 2.2.6.1, 2.2.6.2, 2.2.6.4, or 2.2.6.5.




 
2.3.3
Any Order or purchase order placed for [*] for such Material.



In the event that the Vendor rejects an Order and/or [*], as applicable,
pursuant to Clause 2.3.1 or Clause 2.3.2, the Materials in such Order and/or
purchase order, as applicable, shall be [*] with Clause 2.2.3 for the purchase
of R-R Requirements, and R-R (or a [*], as applicable) [*].



 
2.4
The [*] agreed by the Vendor and R-R as qualified to be [*] under this LTA are
listed hereto on Attachment 2A and Attachment 2B. Upon execution of this LTA,
all such Parties shall be deemed [*] under the terms of this LTA as follows:




 
2.4.1
For the purpose of qualifying [*] (as defined in the Prior LTA) under the Prior
LTA, until such time as each [*] has executed documentation reasonably
satisfactory to the Vendor, the provisions on [*] will be the only governing
terms for [*], and the other terms and conditions of purchase for Materials
hereunder will be those set forth in Exhibit A, the Common Terms, and Schedule
3, the Terms and Conditions, of the Prior LTA. In addition, the Vendor commits
to R-R that in the event the Vendor is unable to reach agreement with [*] on the
terms of a [*] between the Vendor and [*], the Vendor will agree to sell to [*]
on terms not materially different from those contained in the Common Terms and
the Terms & Conditions of the Prior LTA.




     
2.4.2
For the purpose of qualifying [*] listed on Attachment 2A or Attachment 2B who
were not Purchasers under the Prior LTA into the [*] under this LTA, until such
time as each [*] has executed documentation reasonably satisfactory to the
Vendor, the provisions on [*] will be the only governing terms for [*], and the
other terms and conditions of purchase for Materials hereunder will be those set
forth in Exhibit A, the Common Terms, and Schedule 3, the Terms and Conditions,
of the Prior LTA. In addition, the Vendor commits that in the case where [*] is
already an [*] of the Vendor with respect to any Material, the Vendor will
continue to sell to such supplier on terms not materially different from those
upon which it is currently selling to [*].




 
2.4.3
The Vendor further agrees that [*] designated by R-R to be a [*] shall be
acceptable by the Vendor provided that:



(i) [*] provides a written agreement to the Vendor, in form and substance
reasonably satisfactory to the Vendor, that it will comply with the terms of
confidentiality of this LTA and will only use Material purchased hereunder for
R-R use.


(ii) The Vendor shall have established credit arrangements for [*] in accordance
with the Vendor’s standard credit practices, or[*].


(iii) [*] agrees to terms and conditions of purchase reasonably satisfactory to
the Vendor for the purchase of Materials hereunder, or in the alternative, terms
not materially different from those contained in the Common Terms and the Terms
and Conditions of the Prior LTA.



 
2.4.4
In the event of a conflict between the terms and conditions of this LTA and the
terms and conditions applicable to [*] the terms of this LTA shall control;
provided, however, that all of Clauses 4-7 hereof and the GCP shall have no
application to and shall not be enforceable by [*].



2.5           In the event that the nomenclature of Material specifications
changes during the LTA Term, the Parties will work together to amend Attachment
1 to reflect such changes as appropriate.




3. PRICE AND COST REDUCTION


3.1           R-R and the Vendor have agreed a Base Price for each Material.


3.2           The Price Payable for any Material shall be equal to the Base
Price and the adjustments made in accordance with this Clause 3. The Price
Payable for Materials on each anniversary of this LTA will be the Base Price for
the subsequent year.


   3.3              Base Prices each year are adjustable to the Price Payable as
described in this Clause 3 using the methodologies set forth for the respective
calendar year on   
                      Attachment 4. For the avoidance of doubt, the [*].


3.4          The Base Prices at the commencement of this LTA and for [*] are as
set forth in Attachment 3 and are [*]. From [*] and until the expiry of this
LTA, the Base Prices will be subject to [*] adjustment where a [*] price
adjustment [*] mechanism shall be applied on [*] of this LTA to the then Price
Payable in accordance with the following:


3.4.             For prices [*], the Base Prices for all [*] Material shall be
[*] and, if the Formula as set out in Attachment 4 is in [*] will be [*] and the
Price Payable for the [*] Materials will be adjusted accordingly. [*] Material
shall have the Base Price set forth for each item of [*] Material on Attachment
5, subject to Clause 3.8.


3.4.2           For the Base Price over a [*] ending 31st December 2016 (being
the due date for expiry of this LTA) if the Formula as set out in Attachment 4
hereto determines an adjustment to the then Base Price, then the Price Payable
for the Materials shall be adjusted [*]. The Price Payable will not be adjusted
for the subsequent [*] as determined by the Formula. Thereafter, any resultant
changes in [*] will be [*] and the Price Payable for the Materials will be
adjusted accordingly.


Notwithstanding any provisions to the contrary, if [*] of Materials are [*],
then the Price Payable for such Materials shall [*]. In the event that [*] of
Materials are [*], the Price Payable for Materials shall be [*].


3.5       The Parties have agreed to the following terms related to exchange
rates:


3.5.1       From time to time, R-R may request that Material denominated on the
price lists of Attachment 3 in Great British Pounds (GBP) or United States
Dollars (USD) be converted to another currency. Except as provided in Clause
3.5.2, the Parties shall convert from GBP or USD to another currency using an
exchange rate equal to the [*] (or such substitute [*] that the Parties may
reasonably agree).



 
3.5.2
For [*] Material, TIMET and R-R have agreed to [*] for the term of the LTA to
convert the currency for prices for such Material. The Parties agree to review
the [*] to determine whether to apply [*] Material. Neither party shall be under
any obligation under this LTA, however, to agree whether to apply [*] for
currency conversion for the prices of such Materials.

 
3.6          The Parties agree to use [*] to pursue the joint formulation,
development, and implementation of initiatives intended [*] and thereby result
in [*] for Materials and [*] to all R-R and [*], including, without limitation,
initiatives related to [*] (collectively, “Value Improvement Initiatives”). The
Parties agree to work in good faith toward the successful implementation of such
Value Improvement Initiatives and the [*] of the resultant benefits ([*]). In
this regard, the Vendor agrees that it will not [*] any such Value Improvement
Initiative proposed that is established to be [*] and likely to produce a [*] to
the Vendor.


         3.6.1   The Parties agree that except as provided below, the
initiatives referenced on Attachment 9A and Attachment 9B hereof are intended to
enable the Vendor
                         to satisfy its supply obligations hereunder and that
such initiatives are not intended to be Value Improvement Initiatives. The
Parties further agree,
                         however, that the initiative described on Attachment 9B
[*] is intended to be a Value Improvement Initiative.


3.7          The Vendor shall provide to R-R sufficient information to allow R-R
to evaluate [*] for Material processes and equipment (including but not limited
to, [*]) used by the Vendor in evaluating Value Improvement Initiatives under
this LTA. Such [*] information will be provided by a [*] as may be reasonably
agreed by R-R and the Vendor.


3.8           Commencing on [*] and each corresponding [*] period thereafter,
the Base Prices for ingot Materials are subject to R-R providing [*] of its [*]
back to the Vendor in the form of [*]. In the event R-R provides [*], the Vendor
will have to acquire [*] in the market. The Base Prices for [*] will therefore
be adjusted for the [*] of any [*]. The adjusted price will remain in effect
until R-R provides the [*] required under this Clause 3.8.  The methodology to
adjust the price [*] is set forth on Attachment 5. For the avoidance of doubt,
there is no [*] In addition, the Base Price for [*] Material will not be subject
to the index adjustment mechanism of Clause 3.4.1 for [*], but in [*], Base
Prices for [*] Material will be subject to the adjustments of Clause 3.4.2 and
Clause 3.4.3 as well as this Clause 3.8.
 
3.9          R-R will supply the [*] Revert (“[*]”) required to produce [*]
identified by specification [*] ordered during the term of this LTA (“[*]”). The
ratio required for the supply of [*] for each pound of [*] purchased by R-R and
[*], is different for facilities in the U.S. and the U.K. and is set forth for
each of the U.S. and U.K. facilities in Attachment 8. From [*], the Vendor will
pay R-R [*] Revert (shipping terms are [*] INCOTERMS 2000). For [*] thereafter,
the price for [*] Revert shall be adjusted effective [*] of each year by
applying the formula of Clause 3.4.3 applicable for such Material in such year.



 
3.9.1
The price for [*] will be the Price Payable produced by operation of Clause 3.4
as long as a required ratio of [*] is sold by R-R to the Vendor. In the event
R-R fails to sell to the Vendor the required ratio of [*] Revert set forth
above, R-R shall bear the expense adjustment to account for the [*] suitable to
make the [*] in accordance with Clause 3.9.2.




 
3.9.2
In the event that the Vendor is required to acquire suitable replacement [*] in
the open market to make up any shortfall, the [*] shall be made based upon [*]
of such [*] acquired by the Vendor and shall be payable as follows:




 
3.9.2.1
R-R will pay the Vendor an amount calculated by multiplying (a) the difference
between the price payable hereunder by the Vendor to R-R for the [*] and the [*]
by (b) the volume of [*] purchased by Vendor under this Clause to make up for
any R-R shortfall. If the amount of the adjustment required by this Clause is
[*]. If the amount of this adjustment is [*], the Parties will [*] Material for
the [*] as follows:



(i) Based upon the forecast information available on [*], TIMET will prepare a
provisional calculation estimating the price (and the applicable price
adjustments of Clause 3.4) for [*] for the [*], which estimate shall include the
[*] (i.e. by [*] for the provisional price for [*]).


(ii) By [*], based upon actual information available at that time for [*]
supplied and [*] Material actually purchased and scheduled to be purchased
during the current year, TIMET will provide the adjusted [*] price to apply for
the [*].


(iii)By [*] of each year (commencing in [*]), the Parties will reconcile the
information from the preceding year used to prepare the estimated [*] with the
actual [*] supplied and [*] Material purchased in the [*] in order to determine
the actual amount owed. Any amount outstanding shall be [*] by the Vendor to
R-R.



 
3.9.3
Any currency conversion from USD to GBP required by Clause 3.9.2 shall use [*]
set forth in Clause 3.5.2 hereof.




 
3.10
Commencing in [*] thereafter until expiry or earlier termination of this LTA,
the price for [*] Material (excluding [*] Material as identified in Attachment
3) shall be based upon an estimated [*] price which [*] purchased at the Price
Payable determined in accordance with Clause 3.4 in the [*] and (ii) [*] at the
price for such Material determined in accordance with the formula on Attachment
6. The Parties will confer by [*] to reconcile actual shipments of [*] in the
[*] to the forecasted [*] to balance the amount actually owed compared to the
amount paid pursuant the estimated [*] price in the [*]. The amount resulting
from the reconciliation shall be [*] by the Vendor to R-R.



3.11            The delivery terms for Materials manufactured in the UK and
delivered to the UK or manufactured in the US and delivered to the US will be
[*] (Incoterms 2000) except for [*] which will be [*] (Incoterms 2000). The
delivery terms for Materials to be delivered outside the country of manufacture
will be [*] (Incoterms 2000). The delivery terms for [*] Chain shall be in
accordance with terms agreed to separately by the Vendor and [*].


3.12            The Vendor will prepare a provisional price list for R-R for
planning purposes only by the [*] for the [*]. Such price list shall be an
estimate only that is based on provisional data from the [*] for the price
formulas and estimates of [*] supply based upon the Vendor’s order book. On or
prior to [*], upon finalisation of the [*] data for the Formulas, the Vendor
will prepare the final price list for the [*]. In the event any Party finds a
mistake in the calculations provided by the final price list, such Party shall
notify the other Party as soon as possible with an explanation of the error, and
the Vendor will correct the effected price. The Parties will work in good faith
to make the appropriate equitable adjustment to any mistaken calculation.


3.13            R-R acknowledges that the pricing contained in this LTA is based
on the [*] process for [*] Materials by [*]. Accordingly, the Parties agree that
if such qualification is not achieved by such date, the Parties will meet by [*]
to renegotiate an increase in the Base Price for such [*] Materials.


R-R further agrees to approve and qualify the Vendor’s [*] through [*] as
follows:



     
(i) for [*] Materials on the [*], and




     
(ii) for [*] Materials by [*].



If R-R uses [*] to seek such qualification and the Vendor and R-R decide such
qualification is [*], there shall be no consequence under this LTA to achieve
such qualification. If such qualification is not achieved in the above
timescales, for [*], the replenishment rate for [*] Materials held in any of the
Buffer Stocks under Clause 4.1 shall change to [*] for all purposes until such
qualification is achieved or an alternate production route is achieved for [*]
Materials. If the [*] Materials for the [*] is substantially delayed past [*]
the Parties agree to explore approval of the [*] or an alternate for existing
[*] Material.
 


4. PROGRAMME
   
4.1 The Parties hereby agree to the following terms with respect to the Buffer
Stock:



 
4.1.1
The Vendor shall create and maintain a Buffer Stock (the “Vendor Buffer Stock”)
comprised of a [*] Materials in amount equal to a [*] based upon the forecast
provided by R-R on [*] (i.e. the [*] forecast will be used to establish the
quantity and composition of the Vendor Buffer Stock to be maintained throughout
2008). The initial Vendor Buffer Stock shall be filled by [*].




 
4.1.2
[*].




 
4.1.3
The Parties agree that the purpose of the respective Buffer Stocks is to provide
additional Materials in the event of [*]. Withdrawals from the Vendor Buffer
Stock shall be limited to [*]. Withdrawals from the [*] will be permitted when
R-R requires Materials in [*]. If Vendor experiences late deliveries and
Materials are not available from the [*] because the Materials have been
withdrawn for reasons other than [*], Vendor shall have [*] so long as Vendor
complies with the replenishment requirements set forth in Clause 4.2 below.




 
4.1.4
The specific locations, quantities and product mix of the Vendor Buffer Stock
and [*] shall be agreed in writing and reviewed by the Parties at least [*].




 
4.1.5
Title to the [*] Materials held at the Vendor’s facilities within the UK shall
vest in [*] for such Material. Title to all [*] Materials and all Vendor Buffer
Stock Materials shall remain with Vendor until title passes to R-R in accordance
with Clause 3 of the GCP. Vendor shall bear risk of loss in all Buffer Stock
Materials until risk of loss passes to R-R in accordance with Clause 3 of the
GCP.



   4.2          Replenishment of all Buffer Stock Materials shall be based upon
a rate of [*]. If Buffer Stock Materials are withdrawn from the [*] for a reason
other than a [*],
                  replenishment will be based upon a rate of [*].
 
4.3               R-R and the Vendor will create a working team who will meet at
each Quarterly Review to review the Parties’ performance. Such Quarterly Reviews
will cover QCDR (as defined in SABRe) metrics, contract management and
performance of obligations and such other information as is relevant and
appropriate for the purchase and supply of the Materials.


5. TERMINATION


5.1           Each Party shall have the right, without prejudice to its other
rights and remedies, to terminate this LTA in whole or in part without incurring
any liability, if the other Party commits any material breach of any of its
obligations under the LTA which it fails to rectify within [*] of written notice
of that breach from the non-breaching Party.
 
5.2          Each Party shall have the right, without prejudice to its other
rights and remedies at law or in equity, to terminate this LTA forthwith by
written notice without incurring liability if the other Party makes a general
arrangement with its creditors or ceases or threatens to cease to carry on its
business or a substantial part of it or is unable to pay its debts within the
meaning of Section 123 of the Insolvency Act 1986 or any statutory modification
or re-enactment thereof or enters into liquidation whether compulsory or
voluntary, except as a solvent company for the purposes of amalgamation or
reconstruction or has an administrator or administrative receiver of the whole
or part of its assets appointed or (not being a company registered in England)
carries out or becomes subject to actions or proceedings, which, within the
jurisdiction to which it is subject, are similar in nature or effect to those
specified in this Clause 5.2.
 
5.3       The termination of this LTA shall not affect the rights and
obligations of the Parties with respect to any Order (or [*]) outstanding as of
the effective date of such termination (and, if applicable, the expiration of
the period set forth in Clause 6.1) to the extent that the production or
delivery of Material covered by such Order (or [*]) is still in process. The
provisions of Clauses 6.1, 6.2 of this LTA and Clause 27 of the GCP shall
survive termination of this LTA.


6. CONTINUATION OF SUPPLY


6.1               Without prejudice to R-R’s other rights and remedies, if R-R
has cause to terminate this LTA in whole or in part, then the Vendor shall
continue to be obligated to accept further Orders in accordance with Clause 2
above at the then current Price Payable until the earlier to occur of (i) [*]
from the date of termination pursuant to Clause 5.1 or (ii) [*].


6.2              In the event of a termination as per Clause 5, the Vendor shall
cooperate with R-R in the development by R-R, or any Associated Company, of an
alternative source for Materials as reasonably requested by R-R.


6.3               The Vendor shall, so far as it is reasonably able, include
provisions in its contracts with its sub-contractors which are equivalent to
those of this Clause 6.


7. MISCELLANEOUS PROVISIONS



 
7.1
This LTA, together with the attachments, schedules and exhibits hereto
(including, without limitation, the GCP, and any subsequent amended or restated
attachments, schedules or exhibits), each of which are hereby incorporated into
this LTA by reference, and together with all purchase orders (to the extent
accepted by the Vendor pursuant to this LTA), set forth the entire agreement
between R-R and the Vendor with respect to the subject matter hereof, and
supersede any and all other prior agreements and understandings between R-R and
the Vendor with respect to such matters, including but not limited to the Prior
LTA (except for those terms of the Prior LTA that will continue to apply to
[*]). To the extent any Orders, purchase orders, order acknowledgements,
invoices or other document exchanged between the Parties (or with the [*])
contains terms additional to or inconsistent with this LTA or the GCP, the other
party shall be deemed to have objected to such additional or inconsistent terms
and they shall not become part of any contract or obligation, whether or not
material, unless the other party shall expressly agree to such terms in writing.




 
7.2
The Parties acknowledge that they have equal bargaining power in relation to the
terms of this LTA and agree that each of its clauses and sub-clauses are
reasonable.




 
7.3
The Parties shall each be responsible for complying with all laws, including
without limitation, any statute, rule, regulation, judgment, decree, order, or
permit, applicable to its respective performance under the LTA.




 
7.4
Either Party is permitted to disclose information about this LTA or any
provisions thereof that are required under applicable laws and regulations. In
connection with such disclosure, the Parties shall ensure reasonable protection
is given to either Party’s proprietary or confidential information. In addition,
the disclosing Party shall advise and consult with the other Party prior to any
such disclosure so that it may seek a protective order or other appropriate
remedy. If such protective order or other remedy is not obtained a Party will
disclose only that portion of the information which is legally required. Any
disclosure made in accordance with the provisions of this Clause 7.4 shall not
be regarded as a breach of the obligations of this LTA. In addition to the
exceptions in Clause 12.2 of the GCP, confidential or proprietary information
will not include information that (i) was in the lawful possession of the
receiving Party without confidentiality restrictions prior to this LTA, (ii) is
or becomes available to the receiving Party on an unrestricted basis from a
source having a right to make such disclosure and (iii) is developed by the
receiving Party independent of the Information received under this LTA.



    7.5    This LTA may be executed in counterparts each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.



 
  7.6
     In addition to the Clauses that survive termination in accordance with
Clause 27 of the GCP, Clauses 2.2.4, 3.9.2 and 3.10 shall survive termination of
this LTA for
     the duration necessary to carry out the intent of such clause following the
final year of this LTA.


--------------------------------------------------------------------------------



IN WITNESS whereof the Parties hereto have caused this LTA to be executed by
their duly authorised officers for and on behalf of




Rolls-Royce plc  Rolls-Royce plc 


/s/ Tony Shine      /s/ Mike Orris   
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ
(Signature)                                                   (Signature)   


T
SHINE                                                                               
M ORRIS
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ
(Print Name)                                                 (Print Name)    


Global Supply Chain Director - Materials
- Global Purchasing & Strategy                 Chief Procurement Officer     
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ
(Position)                                                       (Position)




Rolls-Royce Deutschland Ltd & Co KG  Rolls-Royce Deutschland Ltd & Co KG


/s/ Mike Kern                                                                
/s/ Andy Page
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ  ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ 
(Signature)                                                      (Signature)    


Michael Kern                                                 Andy Page
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ  ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ 
(Print Name)                                                   (Print Name)    


Managing Director Operations   Regional Purchasing Manager     
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ  ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ 
(Position)                                                        (Position) 




Rolls-Royce Corporation Rolls-Royce Corporation


/s/ Cheryl McClain     /s/ Geneva Taylor
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ 
(Signature)                                                        
(Signature)   


Cheryl McClain                                                            Geneva
Taylor
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ 
(Print Name)                                                      (Print
Name)   
Acting VP Purchasing    Purchasing Director   
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ 
(Position)                                                            (Position)


--------------------------------------------------------------------------------



Rolls-Royce Canada Ltd Rolls-Royce Canada Ltd


 /s/ CG Cudiffs      /s/ Sophie Douville
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ 
(Signature)                                                          
(Signature)   


CG Cudiffs      Sophie Douville
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ 
(Print Name)                                                        (Print
Name)   


Director Procurement    Legal Counsel    
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ 
(Position)                                                          (Position)










Titanium Metals Corporation   Timet UK Limited


/s/ Charles H. Entrekin    /s/ Ian Hodges
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ  ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ 
(Signature)                                                       (Signature)


Charles H. Entrekin     Ian Hodges
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ   ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ 
(Print Name)                                                        (Print Name)


President & COO     VP & Managing Director
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ  ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ
(Position)                                                            
(Position)  


TIMET Savoie, S.A.


/s/ Ian Hodges
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ 
(Signature)


Ian Hodges
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ
(Print Name)


VP & Managing Director      
ŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸŸ
(Position) 


--------------------------------------------------------------------------------



ATTACHMENT 1 TO AGREEMENT Ref DPC6709


[*] 




--------------------------------------------------------------------------------



Attachment 2A To Agreement Ref: DPC6709


[*]


--------------------------------------------------------------------------------



Attachment 2B To Agreement Ref: DPC6709


[*]





--------------------------------------------------------------------------------



Attachment 3 To Agreement Ref: DPC6709


[*]


--------------------------------------------------------------------------------



Attachment 4 to Agreement Ref: DPC6709


[*]


--------------------------------------------------------------------------------



Attachment 5 to Agreement Ref: DPC6709:


[*]


--------------------------------------------------------------------------------



Attachment 6 to Agreement Ref: DPC6709: 


[*]


--------------------------------------------------------------------------------



Attachment 7 To Agreement Ref: DPC6709


[*]


--------------------------------------------------------------------------------



Attachment 8 To Agreement Ref: DPC6709


[*]


--------------------------------------------------------------------------------



Attachment 9 To Agreement Ref: DPC6709


[*]



--------------------------------------------------------------------------------


 
ROLLS ROYCE - GENERAL CONDITIONS OF PURCHASE

1.
These general conditions together with the terms and special conditions
appearing on a purchase order, schedule agreement, and/or framework order
(“Order”) ("Procurement Conditions") are the only express conditions on which
Rolls-Royce plc (“R-Rplc”) and/or Rolls-Royce Deutschland Ltd & Co KG (“R-RD”)
and/or Rolls-Royce Canada Limited (“RRCAN”) and/or Rolls-Royce Corporation
(“R-RC”) (“R-R” collectively or singularly as the case may be) procures goods
and/or work and/or services (“Deliverables”) specified on an Order from the
person to whom the Order is addressed ("Vendor"). The Vendor will accept an
Order by acknowledging receipt or beginning performance, and a contract
(“Contract”) will be created. Subject to Clauses 17, 18 and 20 below, for the
avoidance of doubt electronic communications shall be deemed to be made in
writing. Subject to any long term agreement for the purchase and sale of
Deliverables between the parties (a “Long Term Agreement”), any other terms that
either Party specifies will be of no effect.



2.
Orders known as “Schedule Agreements” will consist of two parts. Part one will
contain but not be limited to the following; the Order number, the part number,
description and price and the terms of business agreement reference. Part two of
the Order will contain the schedule requirements for the part. Part two will be
issued periodically by R-R. Each re-issue of a part one and/or part two Order
shall be considered an amendment to the Order. All communications in respect of
Orders shall be in English. On request, the Vendor will provide information
showing the current status of Deliverables in comparison to the planned status.



2.1
For R-RCAN only, the Parties confirm that they have requested the present
Agreement and any correspondence related thereto to be drawn up in the English
language. Any dispute in relation to this Agreement will be conducted in
English. French Translation of above: Les Parties aux présentes confirment qu’il
est de leur volonté expresse que la présente convention ainsi que toute
correspondance s’y rattachant, soit rédigée dans la langue anglaise. Tout litige
relatif à cette convention sera conduit en anglais.



3
Risk of loss in the Deliverables will pass to R-R in accordance with the
delivery instructions set out on the Order. Unless otherwise set out on the
Order title in the Deliverables will pass to R-R upon receipt at the destination
set out on the Order unless delivery occurs more than 5 days prior to the
scheduled delivery date then title shall pass to R-R on the earlier of; (i) R-R
using the Deliverables; or (ii) five days prior to the scheduled delivery date.



4          If delivery of the Deliverables is delayed in respect of the delivery
date specified in a Contract, other than for reasons set out in Clause 5 below
[*], the Vendor shall pay R-Rplc, RRCAN or R-RC liquidated damages or pay R-RD a
penalty as applicable at the rate of 2.5% (two and a half percent) of the cost
of the delayed Deliverables for each complete week of delay following written
notice to Vendor of the unexcused delay of such deliverables up to a maximum of
10% (ten percent) of such cost to compensate R-R for its internal administration
costs only.  


5.         The Parties agree that timely performance under an Order shall be a
primary obligation of the Vendor, hence the Vendor will only be excused delay in
delivery or performance if it can show to R-R's reasonable satisfaction that
such delay has been caused by circumstances outside its reasonable control and
it has notified R-R in writing within five (5) calendar days of becoming aware
of such circumstances. No Order will terminate as a result of such delay except
that R-R may, at its discretion, terminate an Order in whole or in part where
the Vendor is so excused without incurring liability if such delay becomes
substantial. The Vendor will make all reasonable endeavours to mitigate the
effects of such delay. For the avoidance of doubt, [*]


6.1
The price stated on an Order shall be a fixed price inclusive of all duties,
levies and taxes in the country of origin of the Deliverables excluding value
added tax or equivalent tax.





6.2
Where the Contract requires the Vendor to submit an invoice, the Vendor will
post invoices to R-R's Purchase Accounts Department at the address on the Order
on the day on which Deliverables are despatched or completed.



6.3
R-R will electronically transfer payment to the Vendor on the first working day
after the last day of the [*] in which the relevant Deliverables have been
delivered or completed, provided that the Vendor has supplied such Deliverables
in accordance with the Contract and where the Vendor is required to submit an
invoice, such invoice is accurate and was received by R-R's Purchase Accounts
Department within 7 days of despatch or completion of Deliverables. Without
prejudice to R-R's other rights and remedies, R-R may deduct from any payments
due to the Vendor under any Contract the amount of any bona fide contra accounts
or other claims which R-R may have against the Vendor in connection with that
Contract or any other contract.



6.4   For R-Rplc only, if R-Rplc does not post payment in accordance with Clause
6.3 above, the Vendor will be entitled to recover a sum from R-Rplc equal to the
interest which it pays or loses as the case may be in consequence of such late
payment upon provision of evidence of such payment/loss. The amount so
recoverable shall not in any event exceed a sum equivalent to interest at 0.6%
above the Bank of England’s Base Rate on the overdue payment for the period
between the dates on which the payment was due and made. For these purposes, the
Bank of England’s base rate shall be that applicable at the date on which the
overdue payment was due. The Parties acknowledge and agree that such payments
are sufficient to compensate the Vendor for any such late payment. 


6.5
For RRCAN only, If RRCAN does not post payment in accordance with Clause 6.3
above, the Vendor will be entitled to recover a sum from RRCAN equal to the
interest which it pays or loses as the case may be in consequence of such late
payment upon provision of evidence of such payment/loss. The amount so
recoverable shall not in any event exceed a sum equivalent to interest at 0.6%
above the TD Bank’s Base Rate on the overdue payment for the period between the
dates on which the payment was due and made. For these purposes, the TD Bank’s
base rate shall be that applicable at the date on which the overdue payment was
due. The Parties acknowledge and agree that such payments are sufficient to
compensate the Supplier for any such late payment.



7.
Any items held by the Vendor which R-R has paid for in full or which R-R may
have loaned, bailed, consigned or supplied to the Vendor for the execution of an
Order will be at the Vendor's risk of loss until delivered to R-R. The Vendor
shall be fully liable for any damage caused to such items whilst in its
possession. The Vendor will retain such items in good condition, subject to the
ordinary wear and tear caused by the ordinary use, storage or possession of such
items, during performance and after completion of an Order and shall not dispose
of such items except in accordance with R-R's written instructions nor shall
such items be used other than for the purpose of such Order without R-R's prior
written consent. The Vendor will ensure that such items are at all times
identified as the property of R-R and do not become the subject of any
encumbrance.



8.1
The Vendor will inspect and release Deliverables as directed on an Order. The
Vendor warrants and assures to R-R that all Deliverables delivered hereunder
will (a) [*] and (b) such Deliverable will conform to the specifications set
forth in the Order, subject to customary mill tolerances and immaterial
variations consistent with good mill practices and inspection methods with
respect to dimension, weight, straightness, section, composition, mechanical
properties, surface and internal conditions and quality. The determination of
whether material meets the requirements of this Clauses 8.1(a) and 8.1(b) of
these General Conditions of Purchase will be based upon the [*] Each party will
ensure that any of its personnel will, whilst on the other party’s premises,
comply with the other party’s standard vendor security and health and safety
requirements as applicable for such premises, copies of which are available on
request.



8.2
If Deliverables do not conform to the requirements set out in Clause 8.1 above
(“Non-Conformance” ) without prejudice to R-R's other rights and remedies which
R-R may have at law, the Vendor will promptly replace or, where appropriate
repair or rectify any such Non-Conformance at its own expense. If the Vendor
fails to promptly repair, rectify or replace any Non Conformance R-R may,
without prejudice to its other rights and remedies, (i) choose to accept the
Non-

 
Conformance and R-R will be entitled to an equitable adjustment to the Order
price to reflect the loss of value due to such Non-Conformance or (ii) rectify
or arrange to have rectified such Non-Conformance.



8.3
Any claim against the Vendor for breach of the warranties set forth in Clause
8.1 shall be made in writing no later than [*] after delivery of the
Deliverables to R-R (or to another at R-R’s direction or pursuant to the terms
of the Long Term Agreement), after which time any such claim shall be deemed
waived and barred; provided, however, that if (a) a claim of breach of warranty
is made by R-R’s customer against R-R with respect to the goods sold by R-R that
incorporate any Deliverables, and (b) such claim could reasonably involve a
breach of warranty under Clause 8.1 by the Vendor with respect to such
Deliverables, then such [*].



8.4
EXCEPT FOR THOSE EXPRESS WARRANTIES SET FORTH IN CLAUSE 8.1 (AND WITHOUT
PREJUDICE TO SECTION 12 OF THE SALE OF GOODS ACT 1979), THE VENDOR MAKES [*]
WITH RESPECT TO ANY GOODS DELIVERED UNDER ANY ORDER AND [*] INCLUDING WITHOUT
LIMITATION, [*].



8.5
EXCEPT IN THE CASE OF CLAIMS [*], IN NO EVENT SHALL VENDOR OR R-R BE LIABLE TO
THE OTHER PURSUANT TO ANY ORDER OR CONTRACT OR THESE GENERAL CONDITIONS OF
PURCHASE UNDER ANY THEORY OF LIABILITY FOR ANY FORM OF CONSEQUENTIAL, SPECIAL,
INDIRECT, OR PUNITIVE DAMAGES, INCLUDING WITHOUT LIMITATION, ANY DAMAGES FOR
LOSS OF PROFITS OR LOSS OF USE.



9.1      Without prejudice to any of R-R's rights and remedies, R-R may
terminate an Order in whole or in part by giving the Vendor notice in writing,
identified as a notice of termination, whereupon all work on that Order shall
cease. R-R shall pay the Vendor, in full and final satisfaction of all claims
arising out of such termination: the price of all Deliverables which the Vendor
has justifiably produced and completed in accordance with such terminated Order
or part thereof and which R-R has not paid for; the cost of settling any claims
for necessary termination of sub-contracts justifiably committed in respect of
such terminated Order or part thereof and the cost to the Vendor of any
justified work-in-progress in respect of such Order or part thereof.


9.2
The amount payable to the Vendor under Clause 9.1 will not exceed the total
amount that would have been payable to the Vendor for the Deliverables and the
Vendor will submit notice of its claim within 2 months of termination. Any
finished Deliverables and any work in progress paid for by R-R under Clause 9.1
will be delivered to R-R or held by the Vendor as R-R property in accordance
with Clause 7 above.



9.3      If R-R has reasonable grounds for believing the Vendor will be unable
to substantially fulfil its obligations, R-R may require the Vendor to provide
reasonable written evidence that the Vendor will fulfil its obligations. If the
Vendor fails to provide such evidence within 30 days of R-R's request R-R may
treat that failure as a material breach and terminate the relevant Order.



 
9.4
Each Party will have the right, without prejudice to its other rights and
remedies, to terminate any Order without incurring any liability, if the other
Party commits any material breach of any of its obligations under this Agreement
or the Order which it fails to rectify within 30 days of written notice of that
breach (no notice period shall apply for a breach of delivery terms) or makes a
general arrangement with its creditors; or ceases or threatens to cease to carry
on its business or a substantial part of it or is unable to pay its debts within
the meaning of Section 123 of the Insolvency Act 1986 or any statutory
modification or re-enactment thereof; enters into liquidation whether compulsory
or voluntary, except as a solvent company for the purposes of amalgamation or
reconstruction; or has an administrator or administrative receiver of the whole
or part of its assets appointed; or (not being a company registered in England)
carries out or becomes subject to actions or proceedings, which, within the
jurisdiction to which it is subject, are similar in nature or effect to those
specified in this Clause 9.4.




 
9.5
Each Party will effect termination under this Clause 8 by issuing notice of
termination in writing to the other Party. Such notice will be effective 24
hours after it is issued or on receipt whichever is the earlier.



10.
If any Deliverables involve research or development that is specifically funded
by R-R then all intellectual property rights in the results thereof will vest in
R-R. All designs, drawings, processes and developments by R-R and all
intellectual property rights, copyrights and other proprietary rights (including
know-how) supplied by R-R under this Agreement and/or any Order shall remain the
sole and undivided property of R-R. The Vendor shall use such intellectual
property only for the purposes of performing its obligations under this
Agreement and/or any Order. The Vendor shall and shall require its employees to
sign all papers and do such acts as are reasonably necessary for R-R to pursue
formal protection of any anticipated intellectual property rights.



 
11.
If any allegation is made or any claim asserted against R-R, or any person
claiming title from or through R-R, that any act done or proposed to be done in
relation to Deliverables constitutes a violation or infringement of any patent,
copyright, registered design or other proprietary right held by a third party,
the Vendor will indemnify R-R against and hold R-R harmless from any loss or
damage (including without limitation all reasonable costs and expenses) arising
directly or indirectly out of such allegation or claim unless the allegation or
claim is the direct result of the Vendor following a design or process
originated and furnished by R-R, in which case, R-R will indemnify and hold the
Vendor harmless against any loss or damage (including without limitation all
reasonable costs and expenses) arising directly or indirectly out of such
allegation or claim.



12.1
The Parties agree to exchange drawings, operating or maintenance instructions
together with any other technical and/or commercial information necessary to
execute an Order. Title to any such information will not be affected by any such
exchange. Subject to Clause 12.2 if manufacturing data and/or drawings relating
to the subject of an Order are required for any purpose of R-R, the Vendor will
on request supply the same.

 
12.2
Any information, including but not limited to that covered by Clause 12.1 above,
disclosed by one Party to the other in connection with an Order or a proposed
Order shall be treated in confidence and shall not be copied or disclosed to any
third party without the prior written consent of the disclosing Party. These
provisions do not apply to information that has lawfully entered the public
domain.

 
12.3
 
The Party that has received such information in the form of drawings and/or
computer readable written material or other recorded form including all copies
thereof, shall return to the disclosing Party all information which has been
supplied or it has acquired under this Agreement and/or any Order and shall
delete or have deleted all information stored in computer readable form when so
requested by the disclosing Party and in any event on completion of its
obligations under such Order.





12.4            Subject to Clause 12.2, each Party shall protect all
intellectual property rights, copyrights and other proprietary rights (including
know-how) supplied by the other Party under this Agreement and/or any Order
which are in the possession of its sub-tier suppliers, sub-contractors and/or
agents including without limitation, taking all necessary steps and actions to
ensure that any such sub-tier supplier complies with all confidentiality
provisions herein. Each Party shall indemnify and hold the other harmless in the
event of any breach of such provisions by such sub-tier supplier. Furthermore,
either Party shall notify the other Party immediately on becoming aware of a
breach or a potential breach and shall inform the other Party of what actions it
is taking to prevent or remedy such breach or potential breach to ensure risks
to the other party are mitigated. The indemnified Party reserves the right to
take its own action against any such sub-tier supplier and to direct the
indemnifying Party to take certain actions.


13.
The Vendor agrees that R-R shall have the right to enter the Vendor’s facilities
at reasonable times to inspect the facility, Deliverables, materials and
property of R-R. Such inspection shall not constitute or imply acceptance of any
Deliverables.



14.       Neither Party will do anything that might result in other parties
believing that it has authority either to contract on behalf of the other Party
or is a licensee of the other Party. This Agreement shall not include any
express or implied licence whatsoever. In particular and without prejudice to
the generality of this Clause 14, the Vendor shall not without the prior written
permission of R-R manufacture or supply to third parties Deliverables of a
similar nature pursuant to technical information supplied or derived from R-R.


15.       Neither Party shall refer to the other Party’s name, trademarks or
products in connection with any publicity without such other Party’s prior
written permission.


16.
Failure by either Party at any time to enforce any term of this Agreement or any
Procurement Condition shall not be construed as waiver by such Party of such
Condition.



17.       If there is a conflict of terms the order of precedence shall be: -
1.     any Government terms applicable to a Contract;

 
2.
any Long Term Agreement;

3.  this General Conditions of Purchase   

 
4.
terms appearing on the front of an Order other than Government terms.

 
18.
This Agreement binds and inures to the benefit of the Parties and their
successors and assigns, except that neither Party will assign this Agreement
without the prior written consent of the other Party. Notwithstanding the above
and subject to Clause 24 hereof, each Party may assign this Agreement and its
rights and obligations hereunder in connection with a merger or consolidation
involving such Party (so long as the assignment is to the newly merged,
consolidated or surviving entity) or the sale of all or substantially all of
such Party’s assets (so long as the assignment is to the acquirer of such
assets) providing such assignee expressly assumes all obligations of the
assignor hereunder. Nothing in this Agreement shall be construed as creating any
rights in respect of any third parties (including without limitation any
employee, officer, agent, representative or sub-contractor of any Party) under,
as a result of, or in connection with this Agreement. Where Orders are received
from R-Rplc this Agreement excludes the provisions of the Contracts (Rights of
Third Parties) Act 1999. Nothing in this provision shall restrict the Vendor’s
ability to grant to its lender a security interest in, or assign to its lender
rights to, monies due or to become due under this Agreement in connection with
the Vendor’s secured lending facility, provided that the account by the Vendor
to receive such payments is the Vendor’s named account.



19.       Any notices or other documents to be served under any Order or this
Agreement shall be in writing and addressed to the party to be served at its
registered address or any other address as may be notified. Such notices may be
delivered by hand or sent by fax or recorded delivery post.


20.
Where Orders are received from R-Rplc this Agreement and Orders shall be subject
to and interpreted in accordance with the Laws of England. Where Orders are
received from R-RD this Agreement and Orders shall be subject to and interpreted
in accordance with the Law of Germany with the place of jurisdiction being
Berlin, Germany. The Vendor and R-RD hereby expressly agree to exclude the
application of the United Nations Conventions for the international sale of
goods dated April 11 1980, as implemented in Germany. Where Orders are received
from R-RCAN this Agreement and Orders shall be subject to and interpreted
according to the laws of Quebec, Canada. Jurisdiction and venue for any suit
shall be in the jurisdiction of the Superior Court, District of Montreal,
Quebec, Canada. The Vendor and R-RCAN exclude the application of the United
Nations Convention for the International Sale of Goods (Vienna Convention).
Where Orders are received from R-RC this Agreement and Orders shall be subject
to and interpreted in accordance with the Laws of the State of Indiana, United
State of America, excluding its choice of law statutes. Jurisdiction and venue
for any suit shall be in the State of Indiana. The Vendor and R-RC hereby
specifically exclude the UN Convention on Contracts for the International Sale
of Goods. Any disputes in connection with the provisions of this Agreement not
connected to an Order shall be subject to and interpreted in accordance with the
Laws of England.





21.      This Agreement shall not be amended other than by an agreement in
writing signed by an authorised signatory of the Parties, which is expressly
stated to amend this Agreement.


22.
If any provision of this Agreement is declared by any judicial or other
competent authority to be void, voidable, illegal or otherwise unenforceable, or
indications to that effect are received by either of the Parties from any
competent authority, the remainder of the Agreement shall remain in full force
and effect, and the Parties shall amend that provision in such reasonable manner
as achieves the intention of the Parties without illegality.



23.
The Parties agree that they have not placed any reliance whatsoever on any
representations, statements or understandings made prior to this Agreement
whether orally or in writing relating to the subject of this Agreement other
than those expressly incorporated in a Long Term Agreement and/or this Agreement
and/or the Order, which have been agreed on the basis that its provisions
represent their entire agreement and shall supersede all such prior
representations, agreements, statements and understandings.





24.1     If during the lifetime of this Agreement, [*] then the Vendor shall
promptly notify R-R of such transaction.


24.2
If the [*] then R-R, without prejudice to any other rights and remedies it may
have, shall be entitled [*] by written notice to the Vendor.



24.3
In this Clause 24 [*].



25.      The Vendor undertakes that, in relation to this Agreement or any
Contract, it shall, in respect of all Personal Data provided to it by R-Rplc,
comply strictly with all requirements of the Data Protection Act 1998 as if it
were the Data Controller of such personal data. The phrases "Personal Data" and
"Data Controller" shall bear the meanings attributed to them in the Data
Protection Act 1998. The Vendor shall indemnify RRplc against all losses, costs,
expenses, damages, liabilities, demands, claim, actions or proceedings with
R-Rplc may incur arising out of any breach of this Clause 25. The Vendor
undertakes that, in relation to this Agreement or any Contract, it shall, in
respect of all Personal Data provided to it by R-RD, comply with the Federal
Data Protection Act of the Federal Republic of Germany 2001. The Vendor
undertakes that, in relation to this Agreement or any Contract, it shall, in
respect of all Personal Data provided to it by R-RCAN, comply strictly with all
requirements of the Quebec Act Respecting the Protection of Personal Information
in the Private Sector and Canada’s Privacy Act and any regulations related to
them or any modification or re-enactment of them being in force (collectively
the “Data Protection Legislation”).


26.
Each of the Parties comprising R-R shall be severally but not jointly liable in
respect of Orders placed in accordance with this Agreement.



27.       The provisions of Clauses 7, 8.3, 8.4, 8.5, 11, 12.2, 12.3, 12.4 and
this Clause 27 shall survive any expiry or earlier termination of an Order or a
Long Term Agreement applicable to the Contract.


28.      The Parties acknowledge that any information provided or received under
this Agreement may be subject to government export control legislation
including, but not limited to, the relevant legislation in the countries where
the Parties are established, the International Traffic in Arms Regulations (22
CFR 120-130) and the Export Administration Regulations (15 CFR 730-774). As
such, the Parties warrant and undertake that they will not export or transfer by
any means, electronic or otherwise, any information without complying in all
respects with the applicable export control legislation, codes of conduct, the
relevant export licence(s), guidelines, notices and/or instructions in relation
to any such export or transfer of information.
 


 



